Citation Nr: 1018962	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  06-02 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral hip 
disorder, to include avascular necrosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to February 
1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  


FINDING OF FACT

The Veteran's bilateral hip disorder, avascular necrosis, is 
more likely than not of service origin.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, 
bilateral avascular necrosis was incurred in service.  38 
U.S.C.A §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
Claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a Claimant in obtaining evidence.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c) (2009).  Subsequent judicial decisions have 
clarified the duties to notify and assist imposed by the 
VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 
(2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Considering the claim on appeal in light of the above-noted 
legal authority, and in light of the Board's favorable 
disposition of this matter, the Board finds that all 
notification and development action needed to fairly resolve 
the claim has been accomplished.

Service Connection

Service connection may be established for a disability 
resulting from personal injury incurred or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2009).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Historical Background

The Veteran was injured during service in 1969.  He was "hit 
by tractor."  He complained of right hip pain, but he had 
full range of movement in both legs.  X-rays were negative.  
He was assigned light duty for 24 hours and apparently had no 
further complaints of hip pain, although he was seen for 
thigh or leg cramps in 1970 and 1971.  The Veteran's service 
treatment records (STRs) show that he was treated on numerous 
occasions for skin problems.  He was prescribed Cordran 
cream.  

Post service private records reflect additional skin problems 
in the late 1980s.  He was prescribed Prednisone.  

Avascular necrosis of both femoral heads was initially 
demonstrated upon private medical reports in 1996.  This 
diagnosis has been confirmed on numerous post service VA and 
private examinations.  The record includes numerous opinions 
regarding whether the current bilateral hip avascular 
necrosis resulted from the inservice injury.  There is some 
conflict as to whether the trauma was sufficient to cause 
avascular necrosis as there was apparently no fracture.  See, 
e.g., the VA reports of May 1999 and August 1999.  Another 
opinion of record has referred to it as a "crush" injury 
sufficient to cause avascular necrosis.  See private 
physician's (J.F., M.D.) statement from November 2005.  

The record reveals that there is also an opinion of record 
attributing the Veteran's hip problems to his use of 
Prednisone for skin problems.  See the VA examination reports 
of May 1999 and May 2006.  It is noted, however, that no 
examiner has specifically addressed whether the Veteran's use 
of Cordran cream (a topical adrenocortical steroid) during 
service for skin problems contributed to or caused the 
current avascular necrosis of both hips.  This has been one 
of the Veteran's contentions.

In 2009, at the request of the Board, the Veteran's claims 
file was reviewed by an independent medical expert (IME) 
specializing in orthopedics/rheumatology.  The specialist was 
requested to review the record and furnish an opinion with 
respect to the following questions:  What is the degree of 
medical probability that there an etiological relationship 
between the Veteran's post service development of avascular 
necrosis of the femoral heads and his inservice use of a 
topical adrenocortical steroid (Cordran cream) for skin 
problems?  

In a January 2010 response, the specialist who was the 
Assistant Professor of Medicine, Program Director, 
Rheumatology Fellowship, at George Washington University 
provided the following (in pertinent part):

1)  Avascular necrosis:

After the accident (6/2/1969), [the 
Veteran's] hips were reported to be 
normal by physical (full range of motion) 
and radiographic examination 
(radiographic reports are not available 
in provided medical records).  He was 
evaluated on multiple occasions in 1970 
for cramps in both thighs and lower back.  
At a follow-up visit he reported "cramps 
in thighs when walking, or standing, or 
sitting for long periods of time."  
Physical exam was reported to be normal 
but radiographic examination was not 
performed (or at least is not available 
in the provided medical records).  He had 
similar complaints in October 1971.  The 
literature states clearly the link 
between major trauma and avascular 
necrosis.  Occasionally, trauma without 
apparent radiographic fracture on initial 
visit can be followed by osteonecrosis.  

a)  Some fractures are not visible on 
first radiographic examination, 
especially true for acetabular fractures.  
CT scans are superior for providing an 
unobstructed view of the acetabulum, when 
compared to plain radiographs.  CT scans 
provide a more ideal view of the fracture 
lines, position of the fracture fragments 
and detection of marginally impacted 
fragments.  Plain radiographs in general 
show poor sensitivity for the detection 
of articular fragment displacement in 
patients with acetabular fractures.  
(Borrelli, et. al.  The Journal of 
Orthopedic Trauma.  Vol. 16, No.7, pp 
449-456).  It is possible that a fracture 
was missed during first visit.  Follow-up 
X-ray was never performed.  MRI 
examination was not available in 1969 and 
CT scans were not routine for fracture 
evaluation then.  

b)  Trauma-induced avascular necrosis of 
the femoral head represents the most 
common femoral head aseptic necrosis.  An 
alteration in blood supply to the femoral 
head is the cause of the vascular 
necrosis.  Another mechanism in the 
genesis of femoral head necrosis is the 
tamponade effect (articular bleeding).  
Intra-articular bleeding even without a 
fracture can eventually lead to hip 
osteonecrosis.  (Clinical Orthopaedics 
and Related Research, Vol. 399, 2002).  
Intra-articular bleeding is not visible 
on radiographic examination and MRI 
evaluation is required.  

c)  Crush injury:  Crush wounds or 
injuries are the result of the body or a 
body part being forcefully compressed 
between two hard surfaces.  Compression 
of the muscle mass blocks the flow of 
blood and oxygen to tissues (ischemia), 
resulting in tissue death (necrosis) 
within a few hours.  These injuries most 
commonly are the result of an accident 
caused by pressure of entrapment in 
equipment/machinery, a fall, an 
automobile vs. pedestrian accident, 
industrial or transportation accident.  
Damage that can be caused by a crush 
injury includes laceration, bleeding 
(intra-articular bleeding even without 
fractures can lead to avascular 
necrosis), loss of vascular integrity, 
and bruising (ecchymosis).  Compartment 
syndrome, a complex series of clinical 
events that may occur when a portion of 
an extremity is isolated by injury, is a 
common complication of crush injury, is a 
common complication of crush injury.  
Crush injuries result in damage to the 
overlying soft tissue envelope, the 
neurovascular structures, and the bony 
ligamentous supportive structures.  An 
MRI examination is required to assess hip 
damage from a crush injury.  

d)  Patient consulted on multiple 
occasions (1970 and 1971) for thigh pain 
and difficulty walking, symptoms likely 
related to a hip disorder.  An X-ray 
examination to analyze the anatomy of the 
hips was not ordered.  

Based on the given facts, it is my 
professional opinion that it is more 
likely than not that the injury in 
service was severe enough to cause 
avascular necrosis noted years later.  It 
is worth noting that patient continued to 
have symptoms that seem likely to be 
related to a hip disorder and yet another 
radiographic examination was not 
performed (or at least was not available 
in the medical records).  

2)  Avascular necrosis and topical 
adrenocortical steroid (Cordram cream).  
Avascular osteonecrosis has been reported 
with the use of long term inhaled 
corticosteroid but not with intermittent 
ointments to treat skin conditions.  The 
review of the literature does not support 
the fact that short-term courses of local 
corticosteroids induce osteonecrosis.  

It is my professional opinion that it is 
less likely than not that the inservice 
use of topical corticosteroids was enough 
to cause avascular necrosis.  

Analysis

Inasmuch as there are conflicting opinions as to whether the 
Veteran's hip disorder, bilateral avascular necrosis, is of 
service origin, the Board must weigh the probative value of 
medical opinions.  Evans v. West, 12 Vet. App. 22, 30 (1998) 
(citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Here, the IME, a professor of rheumatology, opined that the 
inservice injury was severe enough to cause avascular 
necrosis noted years later.  The specialist provided medical 
treatise corroboration when providing this opinion.  
Additional opinions of record did not include medical 
literature references to corroborate their findings.  Thus, 
the Board finds the specialist's opinion to be the most 
probative medical evidence regarding the etiology of the 
Veteran's hip condition.  It is further noted that the 
specialist added that the Veteran's inservice topical 
corticosteroids use did not result in the hip disorder.  

As the Board finds the medical specialist's opinion most 
probative as to the medical question at hand, the Board 
concludes that the competent medical evidence of record 
supports the conclusion that bilateral avascular necrosis is 
of service origin.  Accordingly, and with all resolution of 
reasonable doubt in the Veteran's favor, the Board grants 
service connection for the bilateral hip disorder, avascular 
necrosis.  The benefit sought on appeal is accordingly 
allowed.


ORDER

Entitlement to bilateral avascular necrosis of the hips is 
granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


